Citation Nr: 1635344	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-30 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for Barrett's esophagus and hiatal hernia (claimed as gastroesophageal reflux disease (GERD)/bleeding ulcer).


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1968 to December 1970, including service in the Republic of Vietnam.  His decorations include the Navy Achievement Medal with Combat "V" and the Combat Action Ribbon.

In August 2016, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

Although the issue of entitlement to a TDIU was not certified for appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Veteran has raised the matter of entitlement to a TDIU due to his PTSD; however, in this decision, the Board increases the Veteran's initial rating for PTSD from 50 percent to 100 percent.  Therefore, the issue of entitlement to a TDIU is rendered moot by the 100 percent disability rating for PTSD.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for Barrett's esophagus and hiatal hernia (claimed as GERD/bleeding ulcer) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Veteran's PTSD has been manifested by total occupational and social impairment.

2.  The Veteran's bilateral hearing loss had its onset in service.

3.  The Veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating are met for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The  percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula)), which provides for a 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

After a review of the evidence of record, the Board finds that throughout the appeal period, the Veteran's PTSD has been productive of symptoms such as depression, suicidal ideation, isolative behavior, alcohol abuse, and poor memory and concentration.  

The Veteran was provided a VA examination in May 2010.  The Veteran reported that he consumed alcohol on a daily basis.  The examiner indicated that he was restless and his affect was blunted.  Further, he was anxious, depressed, and labile.  He was not able to do serial 7's or spell a word forward and backwards.  The examiner indicated that he was emotionally labile and it appeared to interfere with his attention.  He had a racing thought process and an "[o]verabundance of ideas."  The examiner also indicated that he had sleep impairment secondary to his mental condition.  The Veteran reported sleeping with loaded firearms nearby and "[m]ay place a gun on his chest when he awakens, is scared, and wants to return to sleep."  Further, he exhibited obsessive/ritualistic behavior.  The examiner noted that his impulse control was poor.  He had severe problems with engaging in sports/exercise, traveling, and other recreational activities.  Further, the examiner noted that he had difficulty following or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  

The May 2010 examiner opined that the Veteran's symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner described the frequency, severity, and duration of PTSD symptoms as daily with baseline of 7-10 out of 10, with acute exacerbation to 10 on more days than not.  Further, it was noted that he had alienated many people, did not engage in outdoor activities, and was always nervous and "on edge."  The examiner also indicated that he exhibited extreme hypervigilance and extreme emotional lability.  In addition, it was noted that he "[h]as medical conditions consistent with someone who experiences living as filled with life-or-death response times and who is chronically anxious and fearful."  

In April 2015, the Veteran was provided a VA examination.  The examiner diagnosed PTSD with alcohol abuse, anxiety, and depression.  Further, the examiner noted a Global Assessment of Functioning (GAF) score of 35.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health illness.  According to the examiner, the Veteran's GAF score of 35 indicates "[s]erious symptoms with major impairment in several areas such as work, family relations, cannot work, judgement, thinking and mood, depressed avoids people, no friends, suicide attempt."

The Veteran was provided an additional VA examination in June 2015.  It was noted that he displayed significant difficulties with concentration.  He interacted in a guarded manner, and his mood was dysphoric and affect was irritable with periods of tearfulness.  Further, the Veteran reported periodic suicidal ideation.  The examiner indicated that since his last examination in 2010, his psychosocial functioning has remained relatively poor.  Moreover, the examiner noted severe signs and symptoms of PTSD including daily intrusive thoughts and frequent nightmares, significant and persistent negative alterations of mood and cognitions, and marked alterations in arousal and reactivity.  Moreover, it was noted that he continued to self-medicate his symptoms, switching from alcohol to cannabis as his primary substance approximately 6 months prior.  The examiner opined that his dependence on drugs or alcohol in order to maintain any level of calm, and his history of altercations with others, greatly impact his family and social relationships and his ability to manage many tasks.  Prognosis for substantial improvement of psychiatric symptoms and functional status was guarded because he had been involved in counseling and on medications for over a year with limited improvement in mood or functioning.  

Considering the frequency, severity, and duration of the Veteran's impairment to assess his disability picture, the Board finds that the evidence shows that the Veteran's PTSD most closely approximates the criteria for a 100 percent rating throughout the appeal period.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

The Board finds significant that the May 2010 examiner opined that the Veteran's symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning; the April 2015 examiner noted a GAF score of 35; and the June 2015 examiner opined that he had severe signs and symptoms of PTSD, including daily intrusive thoughts and frequent nightmare, significant and persistent negative alterations of mood and cognitions, and marked alterations in arousal and reactivity.  Such opinions were provided after reviewing multiple accounts by the Veteran as to the severity of his mental health.  Hence, he is entitled to a 100 percent rating throughout the appeal period.  This is the maximum rating available, so there is no need for the Board to partake in further analysis.


Bilateral Hearing Loss and Tinnitus

The Veteran contends that he served in combat and was under continuous noise exposure, which caused bilateral hearing loss and tinnitus.  See August 2016 Board hearing transcript, p.4; August 2014 substantive appeal; February 2012 notice of disagreement; May 2010 VA examination.  He indicates that after the first few days of firing weapons and "dealing with the explosions," he noticed that he was having difficulty with hearing.  August 2014 substantive appeal.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Regarding service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2015), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Here, the Veteran served in combat and was likely exposed to acoustic trauma while serving in Vietnam given that such exposure is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injury.  Further, the Veteran's post-service medical records reflect current diagnoses of bilateral hearing loss and tinnitus (see May 2010 VA examination), and his bilateral hearing loss meets the criteria for hearing loss disability set forth in 38 C.F.R. § 3.385.  Thus, the issue turns on whether there is a link between the disability and service.

The Veteran reports the onset of bilateral hearing loss and tinnitus during his combat service in Vietnam.  The Board finds that he is both competent to report observing bilateral hearing loss and tinnitus during and since serving in combat in Vietnam, and that his account of having bilateral hearing loss and tinnitus since that time is credible.  See Layno, 6 Vet. App. at 470 (1994) (a veteran is competent to report on all things of which he has personal knowledge derived from his own senses).  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his bilateral hearing loss and tinnitus became manifest during his combat service.  See Reeves.  In light of his in-service, combat-related acoustic trauma, the credible history of bilateral hearing loss and tinnitus in and since service, the post-service diagnoses of bilateral hearing loss and tinnitus, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 100 percent initial rating for the Veteran's PTSD is granted.  

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran contends that he "came out of the military with upset stomach/GERD, and bleeding."  February 2012 notice of disagreement.  He also contends that his gastrointestinal condition is secondary to PTSD.  See id.  Further, he indicates that his "claim for stomach condition should be related to the military as I was hospitalized for the condition immediately following the military service in Ann Arbor."  See August 2014 substantive appeal.  In addition, at the August 2016 Board hearing, the Veteran competently and credibly testified to the onset of his gastrointestinal symptoms while serving in combat in Vietnam.  See Reeves.

The service treatment records reflect that the Veteran has complained of gastrointestinal issues.  A March 1969 service treatment record indicates that the Veteran had a 5-6 day history of nausea, vomiting, dizziness, and headache.  Blood in stool was also noted.  An April 1969 service treatment record shows a diagnosis of diarrhea, etiology undetermined.  Further, a May 1970 service treatment record indicates that he recently started vomiting blood.  He reported always having "bad heartburn."

The post-service evidence of record reflects current diagnoses of gastrointestinal disabilities.  An October 2006 private treatment record shows diagnoses of Barrett's esophagus and hiatal hernia.  Further, a May 2008 private treatment record shows a diagnosis of GERD.  In addition, a June 2010 private treatment record shows diagnoses of chronic reflux and hiatal hernia, and an October 2011 private treatment record shows a diagnosis of diverticulosis.  

The Veteran was provided a VA examination in October 2012.  The examiner noted a diagnosis of Barrett's esophagus.  He opined that the Veteran's Barrett's esophagus is less likely than not proximately due to or the result of his service-connected PTSD, and that his continued alcohol use could be exacerbating his GERD.  However, he did not provide a complete rationale to support his conclusion.  A medical opinion that is unsupported by a complete rationale is of little probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, he did not provide an opinion regarding whether the Veteran's post-service diagnoses of Barrett's esophagus, hiatal hernia, GERD, and/or diverticulosis were incurred in service or caused by the Veteran's in-service gastrointestinal issues.  In addition, the examiner did not provide an opinion regarding whether hiatal hernia, GERD, and/or diverticulosis were proximately due to or the result of his service-connected PTSD.

Because the nature of the gastrointestinal disabilities that were related to or had their onset in service is unclear, a remand for a VA examination is necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his gastrointestinal disability that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements of the nature and onset of his gastrointestinal symptoms from himself as well as from other individuals who have first-hand knowledge of such symptoms, to include his gastrointestinal symptoms in and since his combat service.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After completion of the above development, obtain an opinion from an appropriate examiner as to the onset and/or etiology of any gastrointestinal disability identified.  The claims file should be provided to the examiner in connection with the opinion.  

After a review of the claims file and an examination of the Veteran, the examiner should opine as to whether it is at least as likely as not that the Veteran's gastrointestinal disability, including Barrett's esophagus, hiatal hernia, GERD, and diverticulosis, is related to or had its onset in service, to specifically include the gastrointestinal symptoms that the Veteran has competently and credibly report began while serving in combat in Vietnam.

Further, the examiner should opine as to whether it is at least as likely as not that the Veteran's gastrointestinal disability was caused or aggravated by his PTSD.  In offering this opinion the examiner must acknowledge and discuss the Veteran's report that his gastrointestinal disability was caused or aggravated by his PTSD.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Readjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


